Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 2,
Line 13, deleted “each of”,
Line 25, changed “is disposed” to – bridges --, and
Line 32, changed “include” to – includes--. 

In claim 10,
Line 30, changed “is disposed” to –bridges--, and
Line 37, changed “include” to –includes--.


Line 2, changed “claim 12” to –claim 10--.

In claim 13,
Line 2, changed “claim 11” to –claim 10--.

In claim 18,
Lines 25, deleted “said”.

The changes shown above have been made by the examiner, in order to obviate a further rejection under 35 U.S.C. 112(b).  In claims 2 and 10, for example, “is disposed” has been replaced by “bridges” to clarify the relationship between the hinge forming portion and the parallel edges.  Claims 12 and 13 have been amended to correct the dependency of each claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
March 19, 2021